 

Exhibit 10.1

 



AMENDED AND RESTATED

INVESTMENT ADVISORY AGREEMENT

BETWEEN

WHITEHORSE FINANCE, INC.

AND

H.I.G. WHITEHORSE ADVISERS, LLC

 

This Amended and Restated Investment Advisory Agreement is made this 1st day of
November, 2018 (this “Agreement”), by and between WHITEHORSE FINANCE, INC., a
Delaware corporation (the “Corporation”), and H.I.G. WHITEHORSE ADVISERS, LLC, a
Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Corporation operates as a closed-end, non-diversified management
investment company;

 

WHEREAS, the Corporation has elected to be treated as a business development
company under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

 

WHEREAS, the Corporation has acquired interests in senior secured loans and
other debt obligations that comprise a portion of the Corporation’s portfolio;

 

WHEREAS, the Corporation owns, and may in the future own, subsidiaries that have
acquired or may acquire and hold such interests in senior secured loans and
other debt obligations;

 

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

 

WHEREAS, the Corporation and the Adviser entered into the original investment
advisory agreement (the “Original Agreement”) on December 4, 2012; and

 

WHEREAS, the Corporation and the Adviser desire to amend and restate the
Original Agreement to set forth the terms and conditions pursuant to which the
Adviser shall continue to provide comprehensive investment advisory services to
the Corporation, including making available investment and other personnel to
the Corporation so that it may effectively and efficiently manage the
Corporation’s subsidiaries from time to time listed on Appendix A hereto (each a
“Managed Subsidiary”) and fulfill any obligations and provide any services the
Corporation may undertake as manager, adviser, collateral manager and/or
servicer (collectively, “Management Services”) of such Managed Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, each of the parties hereby agrees as follows:





 



 

 

 

1.                  Duties of the Adviser.

 

(a)               The Corporation hereby employs the Adviser to act as the
investment adviser to the Corporation and to manage the investment and
reinvestment of the assets of the Corporation, subject to the supervision of the
board of directors of the Corporation (the “Board of Directors”), for the period
and upon the terms herein set forth, (i) in accordance with the investment
objective, policies and restrictions that are set forth in the Corporation’s
filings with the Securities and Exchange Commission (the “SEC”), as
supplemented, amended or superseded from time to time, (ii) in accordance with
the Investment Company Act, the Investment Advisers Act and all other applicable
federal and state laws and (iii) in accordance with the Corporation’s
certificate of incorporation and bylaws. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement, (i) determine the composition of the portfolio of the
Corporation, the nature and timing of the changes therein and the manner of
implementing such changes; (ii) identify, evaluate and negotiate the structure
of the investments made by the Corporation (including performing due diligence
on prospective portfolio companies); (iii) execute, close, service and monitor
the Corporation’s investments; (iv) determine the securities and other assets
that the Corporation will purchase, retain or sell; (v) provide the Corporation
with such other investment advisory, research and related services as the
Corporation may, from time to time, reasonably require for the investment of its
funds; and (vi) make an investment committee and personnel available to the
Corporation so that it may provide all necessary Management Services to the
Managed Subsidiaries. The Adviser shall have the power and authority on behalf
of the Corporation to effectuate its investment decisions for the Corporation,
including the execution and delivery of all documents relating to the
Corporation’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Corporation. In the event that the Corporation
determines to acquire debt financing or to refinance existing debt financing,
the Adviser shall arrange for such financing on the Corporation’s behalf,
subject to the oversight and approval of the Board of Directors. If the Adviser
determines it is appropriate to form a subsidiary or special purpose vehicle
through which the Corporation may indirectly make investments, the Adviser shall
have authority to create or arrange for the creation of such subsidiary or
special purpose vehicle, to cause the Corporation to provide Management Services
to such subsidiaries, and to make such investments through such subsidiary or
special purpose vehicle in accordance with applicable law.

 

(b)               The Adviser hereby accepts such employment and agrees during
the term hereof to render the services described herein for the amounts of
compensation provided herein.

 

(c)               Subject to the requirements of the Investment Company Act, the
Adviser is hereby authorized, but not required, to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Adviser”)
pursuant to which the Adviser may obtain the services of the Sub-Adviser(s) to
assist the Adviser in fulfilling its responsibilities hereunder. Specifically,
the Adviser may retain a Sub-Adviser to recommend specific securities or other
investments based upon the Corporation’s investment objective and policies, and
work, along with the Adviser, in structuring, negotiating, arranging or
effecting the acquisition or disposition of such investments and monitoring
investments on behalf of the Corporation, subject in all cases to the oversight
of the Adviser and the Corporation. The Adviser, and not the Corporation, shall
be responsible for any compensation payable to any Sub-Adviser. Any sub-advisory
agreement entered into by the Adviser shall be in accordance with the
requirements of the Investment Company Act, the Investment Advisers Act and
other applicable federal and state law.

 

(d)               For all purposes herein provided, the Adviser shall be deemed
to be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Corporation in any
way or otherwise be deemed an agent of the Corporation.

 



2

 

 

(e)               The Adviser shall keep and preserve, in the manner and for the
period that would be applicable to investment companies registered under the
Investment Company Act, any books and records relevant to the provision of its
investment advisory services to the Corporation, shall specifically maintain all
books and records with respect to the Corporation’s portfolio transactions and
shall render to the Board of Directors such periodic and special reports as the
Board of Directors may reasonably request. The Adviser agrees that all records
that it maintains for the Corporation are the property of the Corporation and
shall surrender promptly to the Corporation any such records upon the
Corporation’s request, provided that the Adviser may retain a copy of such
records.

 

2.                  Corporation’s Responsibilities and Expenses Payable by the
Corporation. All investment professionals of the Adviser and their respective
staffs, when and to the extent engaged in providing investment advisory and
management services hereunder, and the compensation and routine overhead
expenses of such personnel allocable to such services, shall be provided and
paid for by the Adviser and not by the Corporation. The Corporation shall bear
all other costs and expenses of its operations and transactions, including,
without limitation, those relating to: (a) organization; (b) calculating the
Corporation’s net asset value and net asset value per share (including the cost
and expenses of any independent valuation firm); (c) fees and expenses,
including travel expenses, incurred by the Adviser or payable to third parties
in performing due diligence on prospective portfolio companies, monitoring the
Corporation’s investments and, if necessary, enforcing the Corporation’s rights;
(d) interest payable on debt, if any, incurred to finance the Corporation’s
investments; (e) costs of offerings of the Corporation’s common stock and other
securities; (f) the base management fee and any incentive fee; (g) distributions
on the Corporation’s common stock; (h) administration fees payable to H.I.G.
WhiteHorse Administration, LLC (the “Administrator”) under the administration
agreement dated as of December 4, 2012 with H.I.G. WhiteHorse Administration,
LLC (the “Administration Agreement”); (i) transfer agent and custody fees and
expenses; (j) the allocated costs incurred by the Administrator in providing
managerial assistance to those portfolio companies that request it; (k) amounts
payable to third parties relating to, or associated with, evaluating, making and
disposing of investments; (l) brokerage fees and commissions; (m) registration
fees; (n) listing fees; (o) taxes; (p) independent director fees and expenses;
(q) costs associated with the Corporation’s reporting and compliance obligations
under the Investment Company Act and applicable U.S. federal and state
securities laws; (r) the costs of any reports, proxy statements or other notices
to the Corporation’s stockholders, including printing costs; (s) costs of
holding stockholder meetings; (t) the Corporation’s fidelity bond; (u) directors
and officers/errors and omissions liability insurance, and any other insurance
premiums; (v) litigation, indemnification and other non-recurring or
extraordinary expenses; (w) direct costs and expenses of administration and
operation, including audit and legal costs; (x) fees and expenses associated
with marketing efforts, including to financial sponsors; (y) dues, fees and
charges of any trade association of which the Corporation is a member; and (z)
all other expenses reasonably incurred by the Corporation or the Administrator
in connection with administering the Corporation’s business, such as the
allocable portion of overhead under this Agreement, including rent and the
Corporation’s allocable portion of the costs and expenses of its chief
compliance officer, chief financial officer, chief operating officer and their
respective staffs.

 



3

 

 

3.                  Compensation of the Adviser. The Corporation agrees to pay,
and the Adviser agrees to accept, as compensation for the investment advisory
and management services provided by the Adviser hereunder, a fee consisting of
two components: a base management fee (the “Base Management Fee”) and an
incentive fee (the “Incentive Fee”), each as hereinafter set forth. The
Corporation shall make any payments due hereunder to the Adviser or to the
Adviser’s designee as the Adviser may otherwise direct. To the extent permitted
by applicable law, the Adviser may elect, or adopt a deferred compensation plan
pursuant to which it may elect to defer all or a portion of its fees hereunder
for a specified period of time.

 

(a)               The Base Management Fee shall be calculated at an annual rate
equal to 2.0% of the consolidated gross assets of the Corporation, including
cash and cash equivalents and assets purchased with borrowed funds; provided,
however, the Base Management Fee shall be calculated at an annual rate of 1.25%
of the consolidated gross assets of the Corporation, including cash and cash
equivalents and assets purchased with borrowed funds, that exceeds the product
of (i) 200% and (ii) the value of the Corporation’s total net assets. For
services rendered under this Agreement, the Base Management Fee shall be payable
quarterly in arrears. The Base Management Fee shall be calculated based on the
average carrying value of the consolidated gross assets of the Corporation at
the end of the two most recently completed calendar quarters. Such amount shall
be appropriately adjusted (based on the actual number of days elapsed relative
to the total number of days in such calendar quarter) for any share issuances or
repurchases during the current calendar quarter. The Base Management Fee for any
partial month or quarter shall be appropriately pro-rated (based on the number
of days actually elapsed at the end of such partial month or quarter relative to
the total number of days in such month or quarter). For purposes of this
Agreement, cash equivalents shall mean U.S. government securities and commercial
paper instruments maturing within 270 days of the date of purchase of such
instrument by the Corporation.

 

(b)               The Incentive Fee, which is subject to the Incentive Fee Cap
and Deferral Mechanism (as defined under Section 3(c) below), shall consist of
two parts, as follows:

 

(i)                 One part will be calculated and payable quarterly in
arrears, commencing with the quarter beginning January 1, 2013, based on the
Pre-Incentive Fee Net Investment Income for the immediately preceding calendar
quarter, subject to the Incentive Fee Cap and Deferral Mechanism. For this
purpose, Pre-Incentive Fee Net Investment Income means, in each case on a
consolidated basis, interest income, distribution income and any other income
(including any other fees (other than fees for providing managerial assistance),
such as commitment, origination, structuring, diligence and consulting fees or
other fees that the Corporation receives from portfolio companies) accrued
during the calendar quarter, minus the Corporation’s operating expenses for the
quarter (including the Base Management Fee, expenses payable under the
Administration Agreement and any interest expense and dividends paid on any
issued and outstanding preferred stock, but excluding the Incentive Fee).
Pre-Incentive Fee Net Investment Income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

Pre-Incentive Fee Net Investment Income, expressed as a rate of return on the
value of the Corporation’s net assets at the end of the immediately preceding
calendar quarter, shall be compared to a “hurdle rate” of 1.75% per quarter
(7.00% annualized). The Corporation will pay the Adviser an Incentive Fee with
respect to the Corporation’s Pre-Incentive Fee Net Investment Income in each
calendar quarter as follows: (1) no Incentive Fee in any calendar quarter in
which the Corporation’s Pre-Incentive Fee Net Investment Income does not exceed
the hurdle rate; (2) 100% of the Corporation’s Pre-Incentive Fee Net Investment
Income with respect to that portion of such Pre-Incentive Fee Net Investment
Income, if any, that exceeds the hurdle rate but is less than 2.1875% in any
calendar quarter; and (3) 20% of the amount of the Corporation’s Pre-Incentive
Fee Net Investment Income, if any, that exceeds 2.1875% in any calendar quarter.

 



4

 

 

The portion of such Incentive Fee that is attributable to deferred interest
(such as payment-in-kind interest or original issue discount) shall be paid to
the Adviser, together with interest accrued on the loan from the date of
deferral to the date of payment, only if and to the extent the Corporation
actually receives such interest in cash, and any accrual thereof shall be
reversed if and to the extent such interest is reversed in connection with any
write-off or similar treatment of the investment giving rise to any deferred
interest accrual.

 

These calculations shall be appropriately pro-rated for any period of less than
three months and adjusted for any share issuances or repurchases during the
current quarter.

 

(ii)              The second part of the Incentive Fee (the “Capital Gains Fee”)
shall be determined and payable in arrears as of the end of each calendar year
(or upon termination of this Agreement as set forth below), commencing on
January 1, 2013, and shall equal 20.0% of the Corporation’s cumulative aggregate
realized capital gains from January 1, 2013 through the end of that calendar
year, computed net of the Corporation’s aggregate cumulative realized capital
losses and the Corporation’s aggregate cumulative unrealized capital
depreciation through the end of such year, less the aggregate amount of any
previously paid capital gains incentives fees and subject to the Incentive Fee
Cap and Deferral Mechanism. In the event that this Agreement shall terminate as
of a date that is not a calendar year end, the termination date shall be treated
as though it were a calendar year end for purposes of calculating and paying a
Capital Gains Fee. The Corporation shall accrue the Capital Gains Fee if, on a
cumulative basis, the sum of net realized gains/(losses) plus net unrealized
appreciation/(depreciation) is positive.

 

(c)               No incentive fee shall be paid to the Adviser for any quarter
if, after such payment, the cumulative incentive fees paid to the Adviser for
the period that includes the then current fiscal quarter and the 11 full
preceding fiscal quarters (the “Incentive Fee Look-back Period”) would exceed
20.0% of our Cumulative Pre-Incentive Fee Net Return (as defined below) during
the Incentive Fee Look-back Period. Each quarterly Incentive Fee is subject to a
cap (the “Incentive Fee Cap”) and a deferral mechanism through which the Adviser
may recoup a portion of such deferred incentive fees (collectively, the
“Incentive Fee Cap and Deferral Mechanism”). The Incentive Fee Look-back Period
will commence on January 1, 2013 and may be a total of less than 12 full fiscal
quarters. The Incentive Fee Cap in any quarter is equal to (a) 20.0% of
Cumulative Pre-Incentive Fee Net Return during the Incentive Fee Look-back
Period less (b) cumulative incentive fees of any kind paid to the Adviser during
the Incentive Fee Look-back Period. To the extent the Incentive Fee Cap is zero
or a negative value in any quarter, the Corporation shall pay no Incentive Fee
to the Adviser in that quarter. To the extent that the payment of Incentive Fees
is limited by the Incentive Fee Cap, the payment of such fees shall be deferred
and paid in subsequent quarters up to three years after their date of deferment
subject to applicable limitations included herein. The Corporation shall only
pay Incentive Fees to the extent allowed by the Incentive Fee Cap and Deferral
Mechanism. “Cumulative Pre-Incentive Fee Net Return” during the Incentive Fee
Look-back Period means the sum of (a) Pre-Incentive Fee Net Investment Income
for each period during the Incentive Fee Look-back Period and (b) the sum of
cumulative realized capital gains, cumulative realized capital losses,
cumulative unrealized capital depreciation and cumulative unrealized capital
appreciation during the applicable Incentive Fee Look-back Period.

 



5

 

 

4.                  Covenants of the Adviser. The Adviser hereby covenants that
it is registered as an investment adviser under the Investment Advisers Act. The
Adviser hereby agrees that its activities shall at all times be in compliance in
all material respects with all applicable federal and state laws governing its
operations and investments.

 

5.                  Excess Brokerage Commissions. The Adviser is hereby
authorized, to the fullest extent now or hereafter permitted by law, to cause
the Corporation to pay a member of a national securities exchange, broker or
dealer an amount of commission for effecting a securities transaction in excess
of the amount of commission another member of such exchange, broker or dealer
would have charged for effecting such transaction if the Adviser determines, in
good faith and taking into account such factors as price (including the
applicable brokerage commission or dealer spread), size of order, difficulty of
execution, and operational facilities of the firm and the firm’s risk and skill
in positioning blocks of securities, that the amount of such commission is
reasonable in relation to the value of the brokerage and/or research services
provided by such member, broker or dealer, viewed in terms of either that
particular transaction or its overall responsibilities with respect to the
Corporation’s portfolio, and constitutes the best net result for the
Corporation.

 

6.                  Proxy Voting. The Adviser shall be responsible for voting
any proxies solicited by an issuer of securities held by the Corporation in the
best interest of the Corporation and in accordance with the Adviser’s proxy
voting policies and procedures, as any such proxy voting policies and procedures
may be amended from time to time. The Corporation has been provided with a copy
of the Adviser’s proxy voting policies and procedures and has been informed as
to how it can obtain further information from the Adviser regarding proxy voting
activities undertaken on behalf of the Corporation. The Adviser shall be
responsible for reporting the Corporation’s proxy voting activities, as
required, through periodic filings on Form N-PX.

 

7.                  Limitations on the Employment of the Adviser. The services
of the Adviser to the Corporation are not, and shall not be, exclusive. The
Adviser may engage in any other business or render similar or different services
to others including, without limitation, direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Corporation; provided that its services to the Corporation hereunder are not
impaired thereby. Nothing in this Agreement shall limit or restrict the right of
any manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the portfolio companies
of the Corporation, subject at all times to applicable law). So long as this
Agreement or any extension, renewal or amendment hereof remains in effect, the
Adviser shall be the only investment adviser for the Corporation, subject to the
Adviser’s right to enter into sub-advisory agreements. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Corporation as stockholders or
otherwise.

 



6

 

 

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Corporation and the Adviser and by the Adviser’s Allocation
Policy, the Adviser and its members, officers, employees and agents shall be
free from time to time to acquire, possess, manage and dispose of securities or
other investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Corporation or to give advice and take action with respect to Managed
Accounts that differ from advice given to, or action taken on behalf of, the
Corporation; provided that the Adviser allocates investment opportunities to the
Corporation over a period of time on a fair and equitable basis compared to
investment opportunities extended to other Managed Accounts. The Adviser is not,
and shall not be, obligated to initiate the purchase or sale for the Corporation
of any security that the Adviser and its members, officers, employees or agents
may purchase or sell for its or their own accounts or for the account of any
other client if, in the opinion of the Adviser, such transaction or investment
appears unsuitable or undesirable for the Corporation. Moreover, it is
understood that when the Adviser determines that it would be appropriate for the
Corporation and one or more Managed Accounts to participate in the same
investment opportunity, the Adviser shall seek to execute orders for the
Corporation and for such Managed Account(s) on a basis that the Adviser
considers to be fair and equitable over time. In such situations, the Adviser
may (but is not required to) place orders for the Corporation and each Managed
Account simultaneously or on an aggregated basis. If all such orders are not
filled at the same price, the Adviser may cause the Corporation and each Managed
Account to pay or receive the average of the prices at which the orders were
filled for the Corporation and all relevant Managed Accounts on each applicable
day. If all such orders cannot be fully executed under prevailing market
conditions, the Adviser may allocate the investment opportunities among
participating accounts in a manner that the Adviser considers equitable, taking
into account, among other things, the size of each account, the size of the
order placed for each account and any other factors that the Adviser deems
relevant.

 

8.                  Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, partner, officer and/or employee of the Adviser or the Administrator
shall be deemed to be acting in such capacity solely for the Corporation and not
as a manager, partner, officer and/or employee of the Adviser or the
Administrator or under the control or direction of the Adviser or the
Administrator, even if paid by the Adviser or the Administrator.

 



7

 

 

9.                  Limitation of Liability of the Adviser; Indemnification. The
Adviser (and its officers, managers, agents, employees, controlling persons,
members and any other person or entity affiliated with the Adviser, including
without limitation its general partner and the Administrator) shall not be
liable to the Corporation for any action taken or omitted to be taken by the
Adviser in connection with the performance of any of its duties or obligations
under this Agreement or otherwise as an investment adviser of the Corporation,
except to the extent specified in Section 36(b) of the Investment Company Act
concerning loss resulting from a breach of fiduciary duty (as the same is
finally determined by judicial proceedings) with respect to the receipt of
compensation for services, and the Corporation shall indemnify, defend and
protect the Adviser (and its officers, managers, agents, employees, controlling
persons, members and any other person or entity affiliated with the Adviser,
including without limitation its general partner and the Administrator, each of
whom shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Paragraph 9 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the SEC or its
staff thereunder).

 

10.              Effectiveness, Duration and Termination of Agreement. This
Agreement shall become effective as of the first date above written. This
Agreement shall remain in effect until December 4, 2019, and thereafter shall
continue automatically for successive annual periods; provided that such
continuance is specifically approved at least annually by (a) the vote of the
Board of Directors, or by the vote of a majority of the outstanding voting
securities of the Corporation and (b) the vote of a majority of the
Corporation’s Directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, in accordance with the requirements of the Investment
Company Act. This Agreement may be terminated at any time, without the payment
of any penalty, upon not less than 60 days’ written notice, by the vote of a
majority of the outstanding voting securities of the Corporation, or by the vote
of the Corporation’s Directors or by the Adviser. This Agreement shall
automatically terminate in the event of its “assignment” (as such term is
defined for purposes of Section 15(a)(4) of the Investment Company Act). The
provisions of Section 9 of this Agreement shall remain in full force and effect,
and the Adviser shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration and
Section 9 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

 



8

 

 

11.              Notices. Any notice under this Agreement shall be given in
writing, addressed and delivered or mailed, postage prepaid, to the other party
at its principal office.

 

12.              Amendments. This Agreement may be amended by mutual consent,
but the consent of the Corporation must be obtained in conformity with the
requirements of the Investment Company Act.

 

13.              Entire Agreement; Governing Law. This Agreement contains the
entire agreement of the parties and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof. This
Agreement shall be construed in accordance with the laws of the State of New
York and the applicable provisions of the Investment Company Act. To the extent
the applicable laws of the State of New York or any of the provisions herein
conflict with the provisions of the Investment Company Act, the latter shall
control.

 

* * * *

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

 

  WHITEHORSE FINANCE, INC.         By: s/ Stuart Aronson   Name: Stuart Aronson
  Title: Chief Executive Officer         H.I.G. WHITEHORSE ADVISERS, LLC        
By: /s/ Richard Siegel   Name: Richard Siegel   Title: Chief Compliance Officer

 



[Signature Page to A&R Investment Advisory Agreement]



 

 

APPENDIX A

MANAGED SUBSIDIARIES

 

WhiteHorse Finance Warehouse, LLC

WhiteHorse Finance Credit I, LLC

WhiteHorse Finance (CA), LLC

WhiteHorse Crews of California Holding, Inc.

WhiteHorse Nicholas & Associates Holding, Inc.

WhiteHorse Pinnacle Management Holding, Inc.

WHF PMA Holdco Blocker, LLC

 



 

